Exhibit 10.21


CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), made and entered into
effective as of May ____, 201__ (the “Effective Date”), by and between TETRA
Technologies, Inc., a Delaware corporation (the “Company”), and ____________
(“Executive”).
WHEREAS, the Company and Executive desire to enter into an agreement regarding
their respective rights and obligations in connection with a Change of Control
during the Term of this Agreement;
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:
1. Term. This Agreement shall begin on the Effective Date and shall continue
until the second anniversary of the Effective Date (the “Initial Term”);
provided, however, that commencing on the second anniversary of the Effective
Date and each anniversary thereafter, the term of this Agreement shall
automatically be extended for successive one year periods (each, a “Renewal
Term”) (such Initial Term, plus any Renewal Terms, plus, in the event of
Executive’s Qualifying Termination for Good Reason, any additional time period
necessitated by the Company’s right to cure as set forth in the definition of
Good Reason (the “Term”)), unless at least 90 days prior to the expiration of
the Initial Term or any Renewal Term the Chief Executive Officer of the Company
shall give written notice to Executive that the Term of this Agreement shall
cease to be so extended. However, if a Change of Control shall occur during the
Term, the Term shall automatically continue in effect for a period of two (2)
years from the date of such Change of Control plus, in the event of Executive’s
Qualifying Termination for Good Reason, any additional time period necessitated
by the Company’s right to cure as set forth in the definition of Good Reason.
This Agreement shall automatically terminate upon Executive’s Termination,
except as provided in the definition of Protected Period; provided, that
Termination of this Agreement shall not (i) alter or impair any rights of
Executive arising under this Agreement on or prior to such termination, or (ii)
relieve Executive of the covenants and agreements under Section 4 hereof, as
applicable.
2. Qualifying Termination. If a Qualifying Termination occurs with respect to
the Executive, Executive shall be entitled to the benefits provided in Section 3
hereof. If Executive’s employment terminates for any reason other than for a
Qualifying Termination, then Executive shall not be entitled to any benefits
under this Agreement; provided that Executive’s right to receive the Accrued
Obligations, if any, shall not be affected by this Agreement.    
3. Benefits Upon a Qualifying Termination.
(a) Lump Sum. Subject to Section 3(c) and 3(d), if a Qualifying Termination
occurs with respect to the Executive, then in addition to the Accrued
Obligations, for which no Release of Claims is required, the Company shall pay
to Executive, on the 60th day following the Date of Qualifying Termination, an
amount, in a single lump sum payment, equal to the sum of:
(i) (A) an amount equal to any unpaid Annual Bonus attributable to the
immediately preceding calendar year and an amount equal to any unpaid Long Term
Bonus attributable to a





--------------------------------------------------------------------------------





performance period ending as of the end of the immediately preceding calendar
year, each as would have been paid to Executive if Executive had remained
employed with the Company until the date any such Annual Bonus or Long Term
Bonus would have been paid, and in each case only to the extent the performance
goals for each such bonus were achieved for the respective performance period
(if the amount of such Annual Bonus and/or Long Term Bonus has not been
calculated as of the Date of Qualifying Termination, then, notwithstanding the
initial paragraph of Section 3(a) above, such amounts shall be paid within 10
days of calculation), plus, (B) an amount equal to Executive’s Target Annual
Bonus for the Termination Year (prorated from the first day of the performance
period to Date of Termination), plus (C) an amount equal to Executive’s Target
Long Term Bonus for each outstanding Long Term Bonus award; provided that any
payment pursuant to this Section 3(a)(i) shall be in full satisfaction of the
Annual Bonus or Long Term Bonus opportunities to which such payment relates and
that was awarded to Executive under a plan or agreement between Executive and
the Company or an Affiliate; plus
(ii) The product of two (2) multiplied by the sum of Executive’s Base Salary and
an amount equal to the Target Annual Bonus for the Termination Year (not
prorated); plus
(iii) An amount equal to the aggregate premiums and any administrative fees
applicable to Executive due to election of continuation coverage that Executive
would be required to pay if Executive elected to continue medical and dental
benefits under the Company’s group health plan for Executive and Executive’s
eligible dependents for a period of two (2) years following the Date of
Termination and Executive was required to pay the full cost of such continuation
coverage without subsidy from the Company. The amount of the payment to
Executive pursuant to this Section 3(a)(iii) shall be determined using the
premiums Executive would be required to pay for continuation coverage without
subsidy from the Company if Executive elected continuation coverage as of the
Date of Termination, based on Executive’s coverage elections in effect on day
immediately preceding the Date of Termination under the Company’s group health
plan.
(b) Awards. Subject to Section 3(c) and 3(d), if a Qualifying Termination occurs
with respect to the Executive, then (i) except as expressly prohibited as of the
Effective Date by the terms of the applicable plan under which any such award is
granted, all stock options, restricted stock, restricted stock units, or other
awards based in common stock of the Company held by Executive and not previously
vested shall become immediately 100% vested as of the Date of Termination
(except with respect to an award that is subject to the Section 409A Rules if
such acceleration would result in the imposition of applicable taxes and
interest under the Section 409A Rules) and (ii) each stock option shall remain
exercisable until the respective expiration dates of such options. Unless such
acceleration is expressly prohibited as of the Effective Date by the terms of
the applicable plan under which any such award is granted, the accelerated
vesting of all stock options, restricted stock, restricted stock units or other
awards required by this Section 3(b) shall govern and have the effect of
amending the award agreement relating to the award to be accelerated.
(c) Release. Notwithstanding anything in this Agreement to the contrary, no
payment other than payment of the Accrued Obligations shall be made or benefits
provided pursuant to this Agreement unless and until Executive signs and returns
to the Company within 50 days following the date of a Qualifying Termination,
and does not revoke within seven days thereafter, a release


2



--------------------------------------------------------------------------------





and waiver agreement (the “Release of Claims”) in substantially the same form as
that attached hereto as Exhibit A, in exchange for the benefits described in
this Section 3, releasing and waiving all claims for liability and damages in
any way related to Executive’s employment against the Company, its affiliates,
their directors, officers, employees and agents, and their employee benefit
plans and fiduciaries and agents of such plans.
(d) Section 409A Rules.
(i) This Agreement is intended to comply with the Section 409A Rules and any
ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of the Section 409A Rules. If a provision of the
Agreement would result in the imposition of applicable taxes and interest under
the Section 409A Rules, such provision may be reformed to avoid, to the extent
possible, imposition of such taxes and interest and no action taken to comply
with the Section 409A Rules shall be deemed to adversely affect any rights or
benefits of Executive hereunder.
(ii) To the extent that any reimbursement or benefit in kind hereunder is
subject to the Section 409A Rules, such reimbursement or benefit in kind shall
be administered in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv). Specifically, (A) the applicable reimbursements and benefits
in kind shall be such reimbursements and benefits in kind allowable pursuant to
the Company’s standard policies and procedures as apply to the Company’s
executive employees generally, (B) the amounts reimbursed and in-kind benefits
under this Agreement during Executive’s taxable year may not affect the amounts
reimbursed or in-kind benefits provided in any other taxable year, (C) the
reimbursement of an eligible expense shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred, (D) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (E) the right to reimbursement
of expenses incurred or to provision of benefits in kind shall terminate four
years from Executive’s Date of Termination.
(iii) If Executive is a “specified employee” within the meaning of the Section
409A Rules as of his Date of Termination, no distributions or benefits that are
subject to, and not otherwise exempt from, the Section 409A Rules shall be made
under this Agreement before the date that is six months and two days after the
Date of Termination (or, if earlier, the date of Executive’s death).
(iv) If payment of any amount pursuant to this Agreement on the 60th day
following the Date of Qualifying Termination would cause such amount to be
subject to additional taxes under the Section 409A Rules, such amounts shall be
paid in accordance with the terms governing the timing of such payment as
provided in the applicable plan or agreement.
4. Restrictions and Obligations of Executive.
(a) Access to, and Acknowledgement of Value of, Confidential Information. On the
basis of certain existing agreements of confidentiality and non-disclosure by
Executive for the benefit of the Company, the Company has previously made
available to Executive Confidential Information regarding the Company and its
business operations and in return for such existing agreements and Executive’s
acknowledgements and agreements contained herein, the Company agrees to provide
Executive with (i) Confidential Information regarding the Company and its


3



--------------------------------------------------------------------------------





business operations arising after the date hereof and (ii) access to certain of
the Company’s customers, prospective customers, vendors and other parties with
whom the Company conducts business, which will allow Executive the opportunity
to develop business relationships and goodwill with such customers, prospective
customers, vendors and other such parties after the date hereof. Executive
acknowledges and agrees that the Confidential Information is of significant
value to the Company and the protection against unauthorized disclosure and use
of the Confidential Information and the business relationships and goodwill that
may be developed by Executive in performing his/her duties on behalf of the
Company is of critical importance to the Company. The Company and Executive
agree that in addition to the Company’s disclosure of the Confidential
Information and the business relationships and goodwill that may be developed by
Executive in performing his duties on behalf of the Company, the Company’s
agreement to make the payments provided in this Agreement to Executive
constitutes additional consideration for the Executive’s compliance with the
undertakings set forth in this Section 4. Notwithstanding any other provision of
this Agreement to the contrary, Executive shall only be required to comply with
the provisions of this Section 4 following the Date of Termination if Executive
receives the benefits as provided in Section 3 above.
(b) Confidentiality. Executive acknowledges that the Company has previously
provided Executive with Confidential Information and will continue to provide
Executive with Confidential Information. Executive agrees that Executive will
not, while employed by the Company or any affiliate and at any time thereafter,
disclose or make available to any other person or entity, or use for Executive’s
own personal gain, any Confidential Information, except for such disclosures as
required in the performance of Executive’s duties with the Company or as may
otherwise be required by law or legal process (in which case Executive shall
notify the Company of such legal or judicial proceeding as soon as practicable
following his receipt of notice of such a proceeding, and permit the Company to
seek to protect its interests and information). Executive acknowledges and
agrees that such Confidential Information is the exclusive property of the
Company and will only be used for the benefit of the Company. Further, Executive
waives and releases any claim that he/she should be able to use, for the benefit
of any competing person or entity, Confidential Information that was received by
Executive while working for the Company.
(c) Non-Solicitation or Hire. During the term of Executive’s employment with the
Company or any affiliate thereof and for a two-year period following Termination
for any reason, Executive shall not, directly or indirectly (i) employ or seek
to employ any person who is at the Date of Termination, or was at any time
within the six-month period preceding the Date of Termination, an officer or
senior level employee of the Company or any of its subsidiaries or otherwise
solicit, encourage, cause or induce any such employee of the Company or any of
its subsidiaries to terminate such employee’s employment with the Company or
such subsidiary or to enter into employment with another company (including for
this purpose the contracting with any person who was an independent contractor
(excluding consultant) of the Company during such period) or (ii) take any
action that would interfere with the relationship of the Company or its
subsidiaries with their suppliers or customers without, in either case, the
prior written consent of the Board.
(d) Non-Competition. During the term of Executive’s employment with the Company,
or any affiliate thereof and for a two-year period following Termination for any
reason, Executive shall not, directly or indirectly, either individually or on
behalf of, in partnership or conjunction


4



--------------------------------------------------------------------------------





with, any person or entity, as owner, officer, director, partner, member,
investor, employee, principal, agent, shareholder or in any other capacity or
manner whatsoever, be engaged in the Restricted Business anywhere in the
Restricted Area.
Nothing contained in this Section 4 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if such entity
is a public entity and Executive (i) is not a controlling Person of, or a member
of a group that controls, such entity and (ii) owns, directly or indirectly, no
more than 3% of any class of equity securities of such entity.
(e) Injunctive Relief. Executive acknowledges that monetary damages for any
breach of Section 4(b), (c), and (d) above will not be an adequate remedy and
that irreparable injury will result to the Company, its business and property,
in the event of such a breach. For that reason, Executive agrees that in the
event of a breach, in addition to recovering legal damages, the Company is
entitled to proceed in equity for specific performance or to enjoin Executive
from violating such provisions.
(f) Severability. The Executive acknowledges and agrees that the restrictive
covenants set forth in this Section 4 are reasonable and necessary in order to
protect the Company’s valid business interests. It is the intention of the
parties hereto that the covenants, provisions and agreements contained herein
shall be enforceable to the fullest extent allowed by law. If any covenant,
provision or agreement contained herein is found by a court having jurisdiction
to be unreasonable in duration, scope or character of restrictions, or otherwise
to be unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions or agreements of this Section 4 shall be valid and enforceable.
Moreover, to the extent that any provision is declared unenforceable, the
Company shall have any and all rights under applicable statutes or common law to
enforce its rights with respect to any and all Confidential Information or
unfair competition by the Executive.
5. Parachute Payment Limitation.
(a) Anything in this Agreement to the contrary notwithstanding, if the Executive
is a “disqualified individual” (as defined in Section 280G of the Code), and the
severance benefits provided in Section 3, together with any other payments which
the Executive has the right to receive, would constitute a “parachute payment”
(as defined in Section 280G of the Code), the severance benefits provided
hereunder that constitute a parachute payment shall be either (i) reduced (but
not below zero) so that the aggregate present value of such payments received by
the Executive from the Company will be one dollar ($1.00) less than three times
the Executive’s “base amount” (as


5



--------------------------------------------------------------------------------





defined in Section 280G of the Code) and so that no portion of such payments
received by the Executive shall be subject to the excise tax imposed by Section
4999 of the Code, or (ii) paid in full, whichever produces the better net
after-tax result for the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes).
(b) In making any reductions pursuant to Section 5(a), above, the Company shall
reduce or eliminate amounts first by reducing those amounts that are not payable
in cash, and then by reducing or eliminating cash amounts, in each case in
reverse order beginning with amounts, if any, that are to be paid the farthest
in time from the Date of Qualifying Termination; provided, however, that no
amount that is subject to the Section 409A Rules shall be reduced or eliminated
until all amounts that are not subject to the Section 409A Rules have been
eliminated, and then all such amounts that are subject to the Section 409A Rules
shall not be reduced in reverse order but shall be reduced proportionally. The
determination of the base amount, the present value of the parachute payments,
and the amount of any benefit to be reduced shall be determined by the Company’s
independent auditors, or such other nationally recognized accounting firm
mutually acceptable to the Company and Executive, in accordance with the
principles of Section 280G of the Code and based upon the advice of any tax
counsel selected by such auditors or other accounting firm. If a reduced payment
is made and through error or otherwise that payment, when aggregated with other
payments from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times the
Executive’s base amount, the Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made.
6. Miscellaneous Provisions.
(a) Definitions Incorporated by Reference. Reference is made to Annex I hereto
for definitions of certain capitalized terms used in this Agreement, and such
definitions are incorporated herein by such reference with the same effect as if
set forth herein.
(b) No Other Mitigation or Offset; Legal Fees. The provisions of this Agreement
are not intended to, nor shall they be construed to, require that Executive
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking or accepting other employment. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
or health benefits received by Executive as the result of employment outside of
the Company. Without limitation of the foregoing, the Company’s obligations to
Executive under this Agreement shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive. The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or Executive of the validity or enforceability of, or liability
under, any provision of this Agreement other than Section 4 or any guarantee of
performance thereto (including as a result of any contest by Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).
(c) Cooperation. If Executive becomes entitled to benefits under Section 3 of
this Agreement, Executive agrees, for a one-year period following the Date of
Termination, to provide reasonable cooperation to the Company in response to
reasonable requests made by the Company


6



--------------------------------------------------------------------------------





for information or assistance, including but not limited to, participating upon
reasonable notice in conferences and meetings, providing documents or
information, aiding in the analysis of documents, or complying with any other
reasonable requests by the Company including execution of any agreements that
are reasonably necessary, provided such cooperation relates to matters
concerning Executive’s duties with the Company and the requests do not, in the
good faith opinion of Executive, materially interfere with Executive’s other
activities.
(d) Successors; Binding Agreement.
(i) Except in the case of a merger involving the Company with respect to which
under applicable law the surviving corporation of such merger will be obligated
under this Agreement in the same manner and to the same extent as the Company
would have been required if no such merger had taken place, the Company will
require any successor, by purchase or otherwise, to all or substantially all of
the business and/or assets of the Company, to execute an agreement whereby such
successor expressly assumes and agrees to perform this Agreement in the same
manner and to the same extent as the Company would have been required if no such
succession had taken place and expressly agrees that Executive may enforce this
Agreement against such successor. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 6(d)(i) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
(ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
prior to payment of any amount that is otherwise payable under this Agreement,
any such amount shall be paid in accordance with the terms of this Agreement to
Executive’s beneficiary as designated in writing by Executive and submitted to
and accepted by the Company, or to Executive’s estate if no valid beneficiary
designation exists or if the beneficiary dies prior to payment of such amount.
If Executive is married and wishes to name a beneficiary other than Executive’s
spouse, that spouse must irrevocably consent in writing to the naming of a
different beneficiary and such irrevocable written consent must be submitted to
and accepted by the Company. The Company is entitled, but not required, to rely
on Executive’s representations as to his marital status and the identity of his
spouse, if any, without any duty to inquire. Executive is required to notify the
Company promptly in writing of any change in his marital status.
(e) Notice. All notices, consents, waivers, and other communications required
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by facsimile (with confirmation of receipt), provided that a copy is mailed
by certified mail, return receipt requested, or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
If to the Company:
TETRA Technologies, Inc.


7



--------------------------------------------------------------------------------





24955 Interstate 45 North
The Woodlands, Texas 77380
Attn: Chairman of the Board of Directors
Facsimile No.: 281-364-4398


If to Executive:
[ ]
[ ]
[ ]
(f) Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and by the Chairman of the Board or an officer of the
Company specifically authorized by the Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
(g) Validity. The interpretation, construction and performance of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas without regard to conflicts of laws principles. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.
(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(i) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
(j) Corporate Approval. This Agreement has been approved by the Board, or a
committee thereof, and has been duly executed and delivered by Executive and on
behalf of the Company by its duly authorized representative.
(k) Disputes. The parties agree to resolve any claim or controversy arising out
of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The Company shall reimburse
Executive, on a current basis, for all legal fees and expenses incurred by
Executive in connection with any dispute arising under this Agreement,
including, without limitation, the fees and expenses of the arbitrator, unless
the arbitrator finds Executive brought such claim in bad faith, in which event
each party shall


8



--------------------------------------------------------------------------------





pay its own costs and expenses and Executive shall repay to the Company any fees
and expenses previously paid on Executive’s behalf by the Company.
The parties stipulate that the provisions hereof shall be a complete defense to
any suit, action, or proceeding instituted in any federal, state, or local court
or before any administrative tribunal with respect to any controversy or dispute
arising during the period of this Agreement and which is arbitrable as herein
set forth. The arbitration provisions hereof shall, with respect to such
controversy or dispute, survive the termination of this Agreement.
(l) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes it is required to withhold pursuant to any
applicable law or regulation.
(m) No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Executive that any federal, state or local tax treatment will apply
or be available to any person eligible for benefits under this Agreement and
assumes no liability whatsoever for the tax consequences to Executive or to any
other person eligible for benefits under this Agreement.
(n) Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
payable pursuant to this Agreement or any other agreement or arrangement with
the Company or an affiliate which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or an affiliate pursuant to any such law, government
regulation or stock exchange listing requirement).
(o) No Employment Agreement. Nothing in this Agreement shall give Executive any
rights to (or impose any obligations for) continued employment by the Company or
any of its affiliates or any successors, nor shall it give the Company any
rights (or impose any obligations) with respect to continued performance of
duties by Executive for the Company or any of its affiliates or any successors.
(p) Entire Agreement. This instrument contains the entire agreement of Executive
and the Company with respect to the subject matter hereof, and hereby expressly
terminates, rescinds and replaces in full any prior and contemporaneous
promises, representations, understandings, arrangements and agreements between
the parties relating to the subject matter hereof, whether written or oral.
However, nothing in this Agreement shall affect Executive’s rights under such
compensation and benefit plans and programs of the Company in which Executive
may participate, except as may be explicitly provided in this Agreement.
[Signature Page Follows]


9



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
one or more counterparts effective for all purposes as of the Effective Date.
TETRA TECHNOLOGIES, INC.
By:        
Name:        
Title:        


EXECUTIVE


        
Name:        






























10



--------------------------------------------------------------------------------





ANNEX I
TO
CHANGE OF CONTROL AGREEMENT
Definitions:
1. Accrued Obligations. “Accrued Obligations” shall mean accrued but unpaid base
salary through the Date of Termination, unpaid vacation and expense
reimbursements payable to Executive, which shall be paid in accordance with the
Company’s normal payroll and expense reimbursement practices and in accordance
with this Agreement.
2. Affiliate. “Affiliate” means (i) any entity in which the Company, directly or
indirectly, owns 10% or more of the combined voting power, as determined by the
Board, (ii) any “parent corporation” of the Company (as defined in Section
424(e) of the Code), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in Section 424(f) of the Code) of the Company and (iv)
any trades or businesses, whether or not incorporated which are members of a
controlled group or are under common control (as defined in Sections 414(b) or
(c) of the Code) with the Company.
3. Annual Bonus. “Annual Bonus” shall mean (i) any annual incentive award(s)
payable to Executive pursuant to the Company’s Cash Incentive Compensation Plan,
or any successor plan as adopted by the Company, and (ii) any other annual cash
incentive or bonus award(s) granted by the Company to the Executive.
4. Base Salary. “Base Salary” shall mean an Executive’s highest annual rate of
base salary in effect at any time during the period beginning six (6) months
preceding the Change of Control and throughout the Protected Period, without
reduction by payroll deductions and withholdings, including but not limited to,
elective contributions made on the Executive’s behalf pursuant to a plan
maintained under Code Sections 125 or 401, and any other reductions of the
Executive’s remuneration, but excluding bonuses, severance pay and other amounts
in lieu of base salary and any other amounts not considered base salary under
the Company’s normal payroll practices.
5. Board. “Board” shall mean the Board of Directors of the Company.
6. Cause. “Cause” shall mean the following: (i) a willful breach in any material
respect by Executive of a fiduciary duty to the Company or to an Affiliate; (ii)
a conviction of Executive (or a plea of guilty or a plea of nolo contendere in
lieu thereof) by a court of competent jurisdiction for any felony or, with
respect to his employment, for a crime involving fraud, embezzlement, dishonesty
or moral turpitude, from which conviction no further appeal may be taken; (iii)
the failure of the Executive to substantially follow the reasonable and lawful
written instructions or policies of the Board or of the Company with respect to
the services to be rendered and the manner of rendering such services by
Executive; (iv) the willful failure of Executive to render any material services
to the Company or to an Affiliate in accordance with any employment or similar
arrangement to which Executive is subject, which failure amounts to a material
neglect of Executive’s duties to the Company or to an Affiliate. Notwithstanding
the foregoing, Executive’s employment shall not be


11



--------------------------------------------------------------------------------





deemed to have been terminated for Cause unless (A) reasonable notice shall have
been given to him setting forth in detail the reasons for the Company’s
intention to terminate for Cause, and if such Termination is pursuant to clause
(i), (iii) or (iv) above and such breach or action is curable, only if Executive
has been provided a period of thirty (30) days from receipt of such notice to
cease the actions or inactions or otherwise cure such breach, and he has not
done so; (B) an opportunity shall have been provided for the Executive to be
heard before the Board; and (C) if such Termination is pursuant to clause (i),
(ii) or (iii) above, delivery shall have been made to Executive of a notice of
Termination from the Board finding that in the good faith opinion of a majority
of the Board (excluding the Executive, if applicable) that the condition set
forth in clause (i), (ii) or (iii) above has been satisfied.
7. Change of Control. A “Change of Control” of the Company shall be deemed to
have occurred upon any of the following events:
(i) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) or any Affiliate, (D) a company owned, directly
or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities, becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
shares of voting stock of the Company then outstanding;
(ii) the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets;
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(v) individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, shall be


12



--------------------------------------------------------------------------------





considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation would be subject to the income tax under the Section 409A
Rules if the foregoing definition of “Change of Control” were to apply, but
would not be so subject if the term “Change of Control” were defined herein to
mean a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), then “Change of Control” means, but only to the extent
necessary to prevent such compensation from becoming subject to the income tax
under the Section 409A Rules, a transaction or circumstance that satisfies the
requirements of both (1) a Change of Control under the applicable clauses (i)
through (v) above, as applicable, and (2) a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5).
8. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
9. Confidential Information. “Confidential Information” means and includes all
confidential and/or proprietary information, trade secrets and “know-how” and
compilations of information of any kind, type or nature (tangible and
intangible, written or oral, and including information contained, stored or
transmitted through any electronic medium), whether owned by the Company or its
affiliated companies, disclosed to the Company or its affiliated companies in
confidence by third parties or licensed from any third parties, which, at any
time during Executive’s employment by the Company, is developed, designed or
discovered or otherwise acquired or learned by Executive and which relates to
the Company or its affiliated companies, partners, business, services, products,
processes, properties or assets, customers, clients, suppliers, vendors or
markets or such third parties. Notwithstanding the foregoing, Confidential
Information shall not include any information that becomes generally available
to the public other than as a result of any disclosure or act of Executive in
violation of the terms of this Agreement.
10. Date of Qualifying Termination. “Date of Qualifying Termination” shall mean,
assuming a Qualifying Termination occurs, the later of the Date of Termination
or the date of a Change of Control.
11. Date of Termination. “Date of Termination” shall mean the date Executive
experiences a Termination.
12. Disability. “Disability” means Executive is entitled to long-term disability
benefits under the Company’s long-term disability plan.
13. Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
14. Good Reason. “Good Reason” shall mean the occurrence of any of the following
without Executive’s express written consent:


13



--------------------------------------------------------------------------------





(a) A material diminution in Executive’s authority, duties or responsibilities,
which shall include, without limitation, Executive no longer acting as the
________ of the Company or having the authority, duties or responsibilities
associated with such position;
(b) A material diminution in Executive’s Base Salary.
(c) A material reduction in Executive’s Target Annual Bonus percentage
opportunity and Target Long Term Bonus percentage opportunity as in effect
immediately prior to the Change of Control;
(d) A material reduction in Executive’s employee benefits (without regard to
bonus compensation, if any) if such reduction results in Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable officers of the Company generally;
(e) Executive’s being required to be based at any other office or location of
employment more than 50 miles from Executive’s primary office or location of
employment immediately prior to the Change of Control;
(f) The failure of the Company to obtain an assumption of this Agreement by any
successor as contemplated in Section 6(d); or
(g) Any other action or inaction that constitutes a material breach by the
Company or by any successor of the terms of this Agreement.
Executive must give the Company a Notice of Termination within 90 days of the
date of initial existence of the condition constituting Good Reason. If
Executive fails to give such Notice of Termination timely, Executive shall be
deemed to have waived all rights Executive may have under this Agreement with
respect to such condition. The Company shall have 30 days from the date of such
Notice of Termination to cure the condition. If the Company cures the condition,
such Notice of Termination shall be deemed rescinded. If the Company fails to
cure the condition timely, Executive shall be deemed to have terminated
employment at the end of such 30-day period.
15. IRS. “IRS” shall mean the Internal Revenue Service.
16. Long Term Bonus. “Long Term Bonus” shall mean (i) any long term incentive
award(s) payable to Executive pursuant to the Company’s Cash Incentive
Compensation Plan, or any successor plan as adopted by the Company, and (ii) any
other long term cash incentive or bonus award(s) granted by the Company to the
Executive.
17. Notice of Termination. “Notice of Termination” shall mean a written notice
that sets forth in reasonable detail the facts and circumstances for Termination
for Good Reason. Such Notice of Termination shall be subject to the Company’s
30-day cure period.
18. Person. “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).


14



--------------------------------------------------------------------------------





19. Protected Period. The “Protected Period” shall mean the period of time
beginning with the Change of Control and ending on the two-year anniversary of
such Change of Control or Executive’s death, if earlier; provided, however, if
Executive’s employment with the Company is terminated by the Company other than
for Cause during the Term and within six months prior to the date on which a
Change of Control occurs (e.g., not during the Protected Period), and it is
reasonably demonstrated by Executive that such termination was at the request of
a third party who has taken steps reasonably calculated to effect the Change of
Control, or otherwise arose in connection with or anticipation of the Change of
Control, then for purposes of determining whether a Qualifying Termination has
occurred and only for such purposes, the Change of Control shall be deemed to
have occurred on the date immediately prior to the Date of Termination and
Executive shall be deemed to have experienced a Qualifying Termination by the
Company other than for Cause.
20. Qualifying Termination. A “Qualifying Termination” shall mean a Termination
occurring during the Protected Period that is the result of either (a) a
unilateral and involuntary Termination by the Company other than for Cause, when
Executive remains willing and able to continue providing services, or (b)
resignation by Executive for Good Reason. Termination of Executive’s employment
during the Protected Period for any other reason, including Executive’s death or
Disability, a Termination by the Company for Cause or a Termination by Executive
other than for Good Reason shall not constitute a Qualifying Termination.
21. Restricted Area. “Restricted Area” shall mean any state in the United
States, or any country in which the Company or its subsidiaries engages in any
Restricted Business at the Date of Termination or within the six (6) month
period preceding the Date of Termination.
22. Restricted Business. “Restricted Business” shall mean any business or
activity that is competitive with a business in which the Company or any of its
subsidiaries engaged during the twelve month period immediately preceding the
Termination Date including, without limitation, the following business
activities to the extent the Company or any of its subsidiaries were engaged in
such business activity during such twelve-month period: (i) the manufacture and
marketing of clear brine fluids, additives and other associated products and
services to the oil and gas industry for use in well drilling, completion and
workover operations, (ii) the manufacture and marketing of liquid and dry
calcium chloride products for use in the non-energy markets, (iii) providing
production testing services including post-frac flowback and well testing
services, (iv) providing wellhead compression-based production enhancement
services to the oil and gas exploration and production industry, and (v)
providing downhole and subsea oil and gas services such as plugging and
abandonment, wireline services, decommissioning and construction services with
regard to offshore oil and gas production platforms and pipelines, and
conventional and saturated air diving services.
23. Section 409A Rules. “Section 409A Rules” shall mean Section 409A of the Code
and the Treasury Regulations and administrative guidance promulgated thereunder
24. Target Annual Bonus. “Target Annual Bonus” shall mean the target incentive
award opportunity for Executive as established with respect to any Annual Bonus.


15



--------------------------------------------------------------------------------





25. Target Long Term Bonus. “Target Long Term Bonus” shall mean the target
incentive award opportunity for Executive as established with respect to any
Long Term Bonus.
26. Term. “Term” shall have the meaning set forth in Section 1 of this
Agreement.
27. Termination. “Termination” shall mean the permanent cessation of the
provision of services for compensation by Executive to the Company and all
affiliates and successors of the foregoing in any capacity, including but not
limited to that of an employee or an independent contractor, where Executive and
the Company reasonably anticipate that no further services will be performed and
which constitutes a “separation from service” within the meaning of the Section
409A Rules.
28. Termination Year. “Termination Year” shall mean the calendar year during
which the Date of Termination occurs.
































































16



--------------------------------------------------------------------------------





EXHIBIT A
TO
CHANGE OF CONTROL AGREEMENT


RELEASE AGREEMENT
This Release Agreement (“Release Agreement”) is entered into by and between
___________(“Executive”) and TETRA Technologies, Inc., a Delaware corporation
(the “Company”), as follows:
WHEREAS, Executive and the Company have entered into that certain Change of
Control Agreement (the “Change of Control Agreement”) dated _________, 201_
which sets forth certain covenants and agreements between the parties relating
to a Change of Control including, without limitation, certain payments and
benefits to be provided by the Company to Executive upon a Qualifying
Termination (as defined in the Change of Control Agreement); and
WHEREAS, the Change of Control Agreement contemplates that Executive will
execute and deliver to the Company this Release Agreement within 50 days of a
Qualifying Termination, and the Executive and the Company desire to execute this
Release Agreement to resolve all issues relating to the employment of Executive
by the Company.
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Change of Control Agreement, the parties agree as follows:
1.    Definitions. All capitalized terms not otherwise defined in this Release
Agreement shall have the meaning ascribed thereto in the Change of Control
Agreement.
2.    Qualifying Termination Payments and Conditions.
(a)    Executive and the Company acknowledge and agree that the Date of
Termination is _______________, 201__.
(b)    Subject to the terms and conditions of the Change of Control Agreement,
including Executive’s execution and delivery of this Release Agreement and
non-revocation of the ADEA Release contained herein, the Company agrees pay to
Executive the benefits described in Section 3 of the Change of Control Agreement
in the manner set forth therein.
3.    General Release. In consideration of the benefits set forth herein and in
the Change of Control Agreement, Executive hereby fully, finally, and completely
releases the Company, its predecessors, successors, subsidiaries, stockholders
and affiliates and the officers, directors, managers, control persons,
employees, agents, attorneys, representatives and assigns of any of them
(collectively, the “Released Parties”), from any and all liabilities, claims,
actions, losses, expenses, demands, costs, fees, damages and/or causes of
action, of whatever kind or character, whether now known or unknown
(collectively, “Claims”), arising from, relating to, or in any way connected
with, any facts or events occurring on or before the execution of this Release
Agreement that he/she may have against the Company or any


17



--------------------------------------------------------------------------------





Released Parties, including, but not limited to any such Claims arising out of
or in any way related to Executive’s employment with the Company, or any
affiliate thereof, or the termination of such employment, including but not
limited to, any violation of any federal, state or local statute, any breach of
contract, any wrongful termination, or other tort or cause of action. Executive
confirms that this Release Agreement was neither procured by fraud nor signed
under duress or coercion. Further, Executive waives and releases the Company
from any Claims that this Release Agreement was procured by fraud or signed
under duress or coercion so as to make the Release Agreement not binding.
Executive understands and agrees that by signing this Release Agreement, he/she
is giving up the right to pursue any legal Claims released herein that he/she
may currently have against the Company or any Released Parties, whether or not
he/she is aware of such Claims, and specifically agrees and covenants not to
bring any legal action for any Claims released herein. The only claims that are
excluded from this Release Agreement are (i) Claims arising after the date of
this Release Agreement, if any, including any future Claims relating to the
Company’s performance of its obligations under the Change of Control Agreement,
(ii) any Claims that cannot be waived by law, provided that, Executive does
waive, however, his/her right to any monetary recovery if any governmental
agency pursues any claims on his/her behalf, (iii) claims to continued
participation in certain of the Company’s group benefit plans pursuant to the
terms and conditions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, (iv) claims to any benefit entitlements vested as of the Date
of Termination pursuant to the terms of any employee benefit plan of the Company
or its direct or indirect subsidiaries or affiliates, (v) claims relating to
Executive’s ownership of vested equity securities of the Company or CSI
Compressco LP, and (vi) Executive’s rights to indemnification by the Company or
its direct or indirect subsidiaries or affiliates.
4.    ADEA Release. Executive hereby completely and forever releases and
irrevocably discharges the Released Parties, from any and all Claims arising
under the Age Discrimination in Employment Act (“ADEA”) on or before the date
Executive signs this Release Agreement (the “ADEA Release”), and hereby
acknowledges and agrees that: (i) this Release Agreement, including the ADEA
Release, was negotiated at arm’s length; (ii) this Release Agreement, including
the ADEA Release, is worded in a manner that Executive fully understands; (iii)
Executive specifically waives any rights or claims under the ADEA; (iv)
Executive knowingly and voluntarily agrees to all of the terms set forth in this
Release Agreement, including the ADEA Release; (v) Executive acknowledges and
understands that any Claims under the ADEA that may arise after the date of this
Release Agreement are not waived; (vi) the rights and claims waived in this
Release Agreement, including the ADEA Release, are in exchange for consideration
over and above anything to which Executive was already entitled; (vii) Executive
has been and hereby is advised in writing to consult with an attorney prior to
executing the Release Agreement, including the ADEA Release; (viii) Executive
acknowledges that he/she has been given a period of up to twenty-one (21) days
from receipt of this Release Agreement to consider the ADEA Release prior to
executing it and acknowledges and agrees that any discussions between Executive
and the Company concerning the terms of this Release Agreement and/or any change
in the terms of this Release Agreement after the date that Executive first
receives this Release Agreement shall not affect or restart such twenty-one (21)
day consideration period; and (ix) Executive understands that


18



--------------------------------------------------------------------------------





he/she has been given a period of seven (7) days from the date of the execution
of this Release Agreement to revoke the ADEA Release, and understands and
acknowledges that the ADEA Release will not become effective or enforceable
until the revocation period has expired. If Executive elects to revoke this ADEA
Release, revocation must be in writing and presented to __________________,
__________________, TETRA Technologies, Inc., 24955 Interstate 45 North, The
Woodlands, Texas 77380, within seven (7) days from the date of the execution of
the Release Agreement.
5.    Miscellaneous. This Release Agreement is being executed and delivered
pursuant to the terms and provisions of the Change of Control Agreement and
shall not affect or diminish any of the rights and obligations of the parties
thereunder, which shall continue to be effective and survive the execution of
this Release Agreement. This Release Agreement shall be subject to the terms and
provision of Section 6 of the Change of Control Agreement, which is incorporated
herein, mutatis mutandis.
TETRA TECHNOLOGIES, INC.




By:                                                  
Its:                                                   
Date:                                                 


 
[EXECUTIVE]




                                                               


Date:                                                     
Address:                                                
                                                                



    














19

